Title: John Adams to Abigail Adams, 10 February 1777
From: Adams, John
To: Adams, Abigail


     
      Baltimore Feby. 10. 1777
     
     Fells Point, which I mentioned in a Letter this Morning, has a considerable Number of Houses upon it. The Shipping all lies now at this Point. You have from it on one side a compleat View of the Harbour, and on the other a fine Prospect of the Town of Baltimore. You see the Hill, in full View and the Court House, the Church and Meeting House, upon it. The Court House makes an haughty Appearance, from this Point. There is a Fortification erected, on this Point with a Number of Embrasures for Cannon facing the Narrows which make the Entrance into the Harbour. At the Narrows they have a Fort, with a Garrison in it.
     
     It is now a Month and a few days, since I left you. I have heard nothing from you, nor received a Letter from the Massachusetts. I hope the Post Office will perform better than it has done.
     I am anxious to hear how you do. I have in my Mind a Source of Anxiety, which I never had before, since I became such a Wanderer. You know what it is. Cant you convey to me, in Hieroglyphicks, which no other Person can comprehend, Information which will relieve me. Tell me you are as well as can be expected.
     My Duty to your Papa and my Mamma. Love to Brothers, and Sisters. Tell Betcy I hope She is married.—Tho I want to throw the Stocking. My Respects to Mr. Shaw. Tell him he may be a Calvinist if he will, provided always that he preserves his Candour, Charity and Moderation.
     What shall I say of or to my N. J. C. and T.? What will they say to me for leaving them, their Education and Fortune so much to the Disposal of Chance?—May almighty and allgracious Providence protect, and bless them.
     I have this Day sent my Resignation of a certain mighty office. It has relieved me from a Burden, which has a long Time oppress’d me. But I am determined, that, while I am ruining my Constitution of Mind and Body, and running dayly Risques of my Life and Fortune in Defence of the Independency of my Country, I will not knowingly resign my own.
    